PER CURIAM.
Appellants appeal the trial court’s judgment awarding appellees costs after appellants had voluntarily dismissed Count I of a two-count complaint without prejudice, pursuant to Florida Rules of Civil Procedure 1.420(a)(l)(i). The trial court’s order was rendered in response to appellees’ motion to tax costs filed pursuant to Florida Rules of Civil Procedure 1.420(d). We find no error in the amount of costs awarded and affirm that portion of the judgment appealed from. However, we agree with appellant Clarence B. Douglas that the trial court improperly rendered a joint judgment for costs as to Count I of the appellants’ complaint, the count voluntarily dismissed before trial. Count I stated a cause of action by and in behalf of Nell Douglas only. See, Martel v. Carlson, 118 So.2d 592 (Fla. 3d DCA 1960), cert. den., 123 So.2d 674 (Fla.1960). Accordingly, we vacate that portion of the judgment holding appellant Clarence B. Douglas liable for costs incurred in preparation for trial on Count I of the amended complaint. The remainder of the judgment is affirmed.
AFFIRMED as modified.
MILLS, SMITH and THOMPSON, JJ., concur.